                     Case 1:16-cv-01534-JEB Document 438 Filed 08/23/19 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       District
                                                 __________     of Columbia
                                                             District of __________


            STANDING ROCK SIOUX TRIBE                                 )
                             Plaintiff                                )
                                v.                                    )      Case No.      1:16-cv-1534-JEB
          U.S. ARMY CORPS OF ENGINEERS                                )
                            Defendant                                 )

                                                  APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
        The National Congress of American Indians, The Great Plains Tribal Chairman’s Association, The Association on American Indian Affairs,
        The American Civil Liberties Union, Americans for Indian Opportunity, The Indian Law Resource Center, The Inter Tribal Association. of
        Arizona, Tribal Law and Policy Institute, United South and Eastern Tribes Sovereignty Protection Fund and Fourteen Indian Tribes.
        (See atachment)
Date:          08/23/2019                                                                        /s/ Michael R. Sklaire
                                                                                                   Attorney’s signature


                                                                                     Michael R. Sklaire            Bar No.: 445364
                                                                                              Printed name and bar number
                                                                                                  1750 Tysons Blvd.
                                                                                                     Suite 1000
                                                                                                  McLean, VA 22102

                                                                                                         Address

                                                                                                 sklairem@gtlaw.com
                                                                                                      E-mail address

                                                                                                    (703) 749-1300
                                                                                                    Telephone number

                                                                                                    (703) 749-1301
                                                                                                       FAX number
     Case 1:16-cv-01534-JEB Document 438 Filed 08/23/19 Page 2 of 2



                              TRIBAL NATIONS AMICI

1. Big Valley Band of Pomo Indians of the Big Valley Rancheria
2. Confederated Tribes of the Umatilla Indian Reservation
3. Fort Belknap Indian Community
4. Hoonah Indian Association
5. Miccosukee Tribe of Indians of Florida
6. Nez Perce Tribe
7. Pascua Yaqui Tribe
8. Ramapough Lenape Nation
9. Red Cliff Band of Lake Superior Chippewa Indians
10. Rosebud Sioux Tribe
11. San Carlos Apache Tribe
12. Seneca Nation
13. Swinomish Indian Tribal Community
14. Wampanoag Tribe of Gay Head (Aquinnah)
